Exhibit 10.3
(COLUMBIA GAS TRANSMISSION LOGO) [w75205w7520501.gif]
A NiSource Company
1700 MacCorkle Ave SE
PO Box 1273
Charleston, WV 25325-1273
Customer Services
June 30, 2009
Ms. Nimmie Hickman
Washington Gas Light Company
6801 Industrial Park
Springfield, VA 22151

Re:   FSS Service Agreement No. 4409
FTS Service Agreement No. 4484
SST Service Agreement No. 100303

Dear Ms. Hickman:
Enclosed for your file are fully executed originals of the above-referenced
agreements.
If you should have any questions, please feel free to contact me at
(304) 357-3705.
Sincerely,
-s- Jackie R. Sydnor [w75205w7520502.gif]
Jackie R. Sydnor
Team Leader, Customer Services
Enclosures
JRS:seb

 



--------------------------------------------------------------------------------



 



Service Agreement No. 100303
Control No.
SST SERVICE AGREEMENT
THIS AGREEMENT made and entered into this 31 day of October, 2008, by and
between:
COLUMBIA GAS TRANSMISSION, LLC
(“Transporter”)
AND
Washington Gas Light Company
(“Shipper”)
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective SST Rate
Schedule and applicable General Terms and Conditions of Transporter’s FERC Gas
Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission. The maximum
obligation of Transporter to deliver gas hereunder to or for Shipper, the
designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.
Service hereunder shall be provided subject to the provisions of Part 284.223 of
Subpart G of the Commission’s regulations. Shipper warrants that service
hereunder is being provided on behalf of Shipper.
Section 2. Term. Service under this Agreement shall commence as of November 1,
2008, and shall continue in full force and effect until March 31, 2022.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission’s
regulations and Transporter’s Tariff.
Section 3. Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter’s maximum rate, but not less than Transporter’s minimum rate. Such
discounted rate may apply to: a) specified quantities (contract demand or
commodity quantities); b) specified quantities above or below a certain level or
all quantities if quantities exceed a certain level; c) quantities during
specified time periods: d) quantities at specified points, locations, or other
defined geographical areas; and e) that a specified discounted rate will apply
in a specified relationship to the quantities actually transported (i.e., that
the reservation charge will be adjusted in a specified relationship to
quantities actually transported). In addition, the discount agreement may
include a provision that if one rate component which was at or below the
applicable maximum rate at the time the discount agreement was executed
subsequently exceeds the applicable maximum rate due to a change in
Transporter’s maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sheets.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates which had been
charged under a discount agreement exceeded rates which ultimately are found to
be just and reasonable.

 



--------------------------------------------------------------------------------



 



Service Agreement No. 100303
Control No.
SST SERVICE AGREEMENT
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention: Manager - Customer Services and notices to Snipper shall be addressed
to it at:
Washington Gas Light Company
6801 Industrial Pk
Springfield, VA 22151
Attention: Nimmie Hickman,
until changed by either party by written notice.
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: N/A

                  WASHINGTON GAS LIGHT COMPANY   COLUMBIA GAS TRASMISSION, LLC  
 
 
               
By
Title
  /s/ Terry D. McCallister
 
Terry D. McCallister   By
Title   /s/ Mark S. Walke
 
Director, Commercial Services    
 
  President & COO            

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303    Revision No. 0
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

Transportation Demand

                      Begin Date   End Date   Transportation Demand Dth/day  
Recurrence Interval  
November 1, 2008
  March 31, 2009     396,650       10/1 - 3/31  
April 1, 2009
  September 30, 2009     198,325       4/1 - 9/30  
October 1, 2009
  March 31, 2010     396,650       10/1 - 3/31  
April 1, 2010
  September 30, 2010     198,325       4/1 - 9/30  
October 1, 2010
  March 31, 2011     396,650       10/1 - 3/31  
April 1, 2011
  September 30, 2011     198,325       4/1 - 9/30  
October 1, 2011
  March 31, 2012     396,650       10/1 - 3/31  
April 1, 2012
  September 30, 2012     198,325       4/1 - 9/30  
October 1, 2012
  March 31, 2013     396,650       10/1 - 3/31  
April 1, 2013
  September 30, 2013     198,325       4/1 - 9/30  
October 1, 2013
  March 31, 2014     396,650       10/1 - 3/31  
April 1, 2014
  September 30, 2014     198,325       4/1 - 9/30  
October 1, 2014
  March 31, 2015     396,650       10/1 - 3/31  
April 1, 2015
  September 30, 2015     198,325       4/1 - 9/30  
October 1, 2015
  March 31, 2016     396,650       10/1 - 3/31  
April 1, 2016
  September 30, 2016     148,744       4/1 - 9/30  
October 1, 2016
  March 31, 2017     297,488       10/1 - 3/31  
April 1, 2017
  September 30, 2017     148,744       4/1 - 9/30  
October 1, 2017
  March 31, 2018     297,488       10/1 - 3/31  
April 1, 2018
  September 30, 2018     99,163       4/1 - 9/30  
October 1, 2018
  March 31, 2019     198,326       10/1 - 3/31  
April 1, 2019
  September 30, 2019     99,163       4/1 - 9/30  

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303    Revision No. 0
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

Transportation Demand

                      Begin Date   End Date   Transportation Demand Dth/day  
Recurrence interval  
October 1, 2019
  March 31, 2020     198,326       10/1 - 3/31  
April 1, 2020
  September 30, 2020     49,582       4/1 - 9/30  
October 1, 2020
  March 31, 2021     99,164       10/1 - 3/31  
April 1, 2021
  September 30, 2021     49,582       4/1 - 9/30  
October 1, 2021
  March 31, 2022     99,164       10/1 - 3/31  

Primary Receipt Points

                                  Scheduling   Scheduling   Maximum Daily    
Begin   End   Point   Point   Quantity   Recurrence Date   Date   No.   Name  
(Dth/Day) 1/   interval  
November 1, 2008
  March 31, 2009   STOR   RP Storage Point TCO     396,650     10/1 — 3/31
April 1, 2009
  September 30, 2009   STOR   RP Storage Point TCO     198,325     4/1 — 9/30
October 1, 2009
  March 31, 2010   STOR   RP Storage Point TCO     396,650     10/1 — 3/31
April 1, 2010
  September 30, 2010   STOR   RP Storage Point TCO     198,325     4/1 — 9/30
October 1, 2010
  March 31, 2011   STOR   RP Storage Point TCO     396,650     10/1 — 3/31
April 1, 2011
  September 30, 2011   STOR   RP Storage Point TCO     198,325     4/1 — 9/30
October 1, 2011
  March 31, 2012   STOR   RP Storage Point TCO     396,650     10/1- 3/31
April 1, 2012
  September 30, 2012   STOR   RP Storage Point TCO     198,325     4/1 — 9/30
October 1, 2012
  March 31, 2013   STOR   RP Storage Point TCO     396,650     10/1 — 3/31
April 1, 2013
  September 30, 2013   STOR   RP Storage Point TCO     198,325     4/1 — 9/30
October 1, 2013
  March 31, 2014   STOR   RP Storage Point TCO     396,650     10/1 — 3/31
April 1, 2014
  September 30, 2014   STOR   RP Storage Point TCO     198,325     4/1 — 9/30
October 1, 2014
  March 31, 2015   STOR   RP Storage Point TCO     396,650     10/1 — 3/31
April 1, 2015
  September 30, 2015   STOR   RP Storage Point TCO     198,325     4/1 — 9/30
October 1, 2015
  March 31, 2016   STOR   RP Storage Point TCO     396,650     10/1 — 3/31
April 1, 2016
  September 30, 2016   STOR   RP Storage Point TCO     148,744     4/1 — 9/30

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303    Revision No. 0
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

Primary Receipt Points

                                                      Scheduling   Scheduling  
Maximum Daily     Begin   End   Point   Point   Quantity   Recurrence Date  
Date   No.   Name   (Dth/Day) 1/   interval  
October 1, 2016
  March 31, 2017   STOR   RP Storage Point TCO     297,488       10/1 - 3/31  
April 1, 2017
  September 30, 2017   STOR   RP Storage Point TCO     148,744       4/1 - 9/30
 
October 1, 2017
  March 31, 2018   STOR   RP Storage Point TCO     297,488       10/1 - 3/31  
April 1, 2018
  September 30, 2018   STOR   RP Storage Point TCO     99,163       4/1 - 9/30  
October 1, 2018
  March 31, 2019   STOR   RP Storage Point TCO     198,326       10/1 - 03/31  
April 1, 2019
  September 30, 2019   STOR   RP Storagn Point TCO     99,163       4/1 - 9/30  
October 1, 2019
  March 31, 2020   STOR   RP Storage Point TCO     198,326       10/1 03/31  
April 1, 2020
  September 30, 2020   STOR   RP Storage Point TCO     49,582       4/1 - 9/30  
October 1, 2020
  March 31, 2021   STOR   RP Storage Point TCO     99,164       10/1 - 3/31  
April 1, 2021
  September 30, 2021   STOR   RP Storage Point TCO     49,582       4/1 - 9/30  
October 1, 2021
  March 31, 2022   STOR   RP Storage Point TCO     99,164       10/1 - 3/31  

Primary Delivery Points

                                                                               
                                                                             
Minimum                                                     Maximum   Design    
      Delivery                     Scheduling   Scheduling   Measuring  
Measuring   Daily Delivery   Daily   Aggregate   Pressure   Hourly     Begin  
End   Point   Point   Point   Point   Obligation   Quantity   Daily   Obligation
  Flowrate   Recurrence Date   Date   No.   Name   No.   Name   (Dth/Day) 1/  
(Dth/Day) 1/   Quantity 1/   (psig) 1/   (Dth/Day) 1/   interval  
November 1, 2008
  March 31, 2016     78-28     WASHINGTON GAS 28     805458     BRINK     46,002
                      300               10/1 - 3/31  
November 1, 2008
  March 31, 2016     78 -28     WASHINGTON GAS-28     805458     BRINK    
33,581                       300               4/1 - 9/30  
November 1, 2008
  March 31, 2016     78-28     WASHINGTON GAS-28     835175     WGL POOLESVILLE
    2,400                                       10/1 - 3/31  
November 1, 2008
  March 31, 2016     78-28     WASHINGTON GAS 28     835175     WGL POOLESVILLE
    1,752                                       4/1 - 9/30  
April 1, 2016
  March 31, 2018     78-28     WASHINGTON GAS- 28     806458     BRINK    
34,502                       300               10/1 - 3/31  
April 1, 2016
  March 31, 2018     78-28     WASHINGTON GAS-28     805458     BRINK     26,221
                      300               4/1 - 9/30  
April 1, 2016
  March 31, 2018     78-28     WASHINGTON GAS-28     835175     WGL POOLESVILLE
    1,800                                       10/1 - 3/31  
April 1, 2016
  March 31, 2018     78-28     WASIHNGTON GAS-28     835175     WGL POOLESVlLLE
    1,368                                       4/1-9/30  

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303    Revision No. 0
Under Rate Schedule
  SST    
Between (Transporter)
  Columbia Gas Transmission, LLC    
and (Shipper)
  Washington Gas Light Company    

Primary Delivery Points

                                                                               
                                                                             
Minimum                                                     Maximum   Design    
      Delivery                     Scheduling   Scheduling   Measuring  
Measuring   Daily Delivery   Daily   Aggregate   Pressure   Hourly     Begin  
End   Point   Point   Point   Point   Obligation   Quantity   Daily   Obligation
  Flowrate   Recurrence Date   Date   No.   Name   No.   Name   (Dth/Day) 1/  
(Dth/Day) 1/   Quantity 1/   (psig) 1/   (Dth/hour 1/   Interval  
April 1, 2018
  March 31, 2020     78-28     WASHINGTON GAS-28     805458     BRINK     23,001
                      300               10/1 - 3/31  
April 1, 2018
  March 31, 2020     78-28     WASHINGTON GAS-28     805458     BRINK     18,631
                      300               4/1 - 9/30  
April 1, 2018
  March 31, 2020     78-28     WASHINGTON GAS-28     835175     WGL POOLESVILLE
    1,200                                       10/1 - 3/31  
April 1, 2018
  March 31, 2020     78-28     WASHINGTON GAS-28     835175     WGL POOLESVILLE
    972                                       4/1 - 9/30  
April 1, 2020
  March 31, 2022     78-28     WASHINGTON GAS-28     805458     BRINK     11,501
                      300               10/1 - 3/31  
April 1, 2020
  March 31, 2022     78-28     WASHINGTON GAS-28     805458     BRINK     10,120
                      300               4/1 - 9/30  
April 1, 2020
  March 31. 2022     78-28     WASHINGTON GAS-28     835175     WGL POOLESVILLE
    600                                       10/1 - 3/31  
April 1, 2020
  March 31, 2022     78-28     WASHINGTON GAS-28     835175     WGL POOLESVILLE
    528                                       4/1 - 9/30  
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     802675     WGL Dranesville    
135,303                       300               10/1 - 3/31  
November 1, 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     802675     WGL Dranesville
    96,771                       300               4/1 - 9/30  
November 1, 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     802677     ROCKVILLE    
488,585                       300               10/1 - 3/31  
November 1, 2008
  March 31, 2016     78-30     WASHING TON GAS-30     802677     ROCKVILLE    
356,667                       300               4/1 - 9/30  
November 1, 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     803276     WGL Cedar Creek
    12,509                       500               10/1 - 3/31  
November 1, 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     803276     WGL Cedar Creek
    9,132                       500               4/1 - 9/30  
November 1, 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     804581     MANASSAS     0  
                                    10/I - 3/31  
November 1, 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     804581     MANASSAS     0  
                                    4/1 - 9/30  
November 1, 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     805007     STRASBURG    
1,700                       300               10/1 - 3/31  
November 1, 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     805007     STRASBURG    
1,241                       300               4/1 - 9/30  
November 1, 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     805181     New Markek    
750                       300               10/1 - 3/31  
November 1, 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     805181     New Market    
548                       300               4/1 - 9/30  
November 1, 2008
  March 31, 2016     78-30     WASHING] ON GAS-30     805268     Howell Metal
Co.     372                       50               10/1 - 3/31  
November 1, 2008
  March 31, 2016     78 30     WASHINGTON GAS-30     805268     Howell Metal Co.
    272                       50               4/1 - 9/30  
November 1, 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     805439     NINEVEH    
16,712                       500               10/1 - 3/31  
November 1, 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     805439     NINEVEH    
12,200                       500               4/1 - 9/30  
November 1, 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     807000     MAIN LINE
CUSTOMER     710                                       10/1 - 3/31  
November 1 , 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     807000     MAIN LINE
CUSTOMER     518                                       4/1 - 9/30  
November 1, 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     819683     WOODSTOCK    
4,400                       300               10/1 - 3/31  

 



--------------------------------------------------------------------------------



 



               
 
Appendix A to Service Agreement No.   100303     Revision No. 0
 
             
 
Under Rate Schedule   SST    
 
             
 
Between (Transporter)   Columbia Gas Transmission, LLC    
 
             
 
and (Shipper)   Washington Gas Light Company    

Primary Delivery Points

                                                                               
  Minimum                                 Maximum   Design       Delivery      
          Scheduling   Scheduling   Measuring   Measuring   Daily Delivery  
Daily   Aggregate   Pressure   Hourly     Begin   End   Point   Point   Point  
Point   Obligation   Quantity   Daily   Obligation   Flow rate   Recurrence Date
  Date   No.   Name   No.   Name   (Dth/Day) 1/   (Dth/Day) 1/   Quantity 1/  
(psig) 1/   (Dth/hour) 1/   Interval November 1, 2008   March 31, 2016   78-30  
WASHINGTON GAS-30   819683   WOODSTOCK   3,212           300       4/1-9/30
November 1, 2008   March 31, 2016   78 30   WASHINGTON GAS-30   828715   WGL Mt
Jackson   400           300       10/1 - 3/31 November 1, 2008   March 31, 2016
  78-30   WASHINGTON GAS-30   828715   WGL Mt Jackson   292           300      
4/1 - 9/30 November 1, 2008   March 31, 2016   78-30   WASHINGTON GAS-30  
831526   ROCKVILLE HEATER F   0                   10/1 - 3/31 November 1, 2008  
March 31, 2016   78-30   WASHINGTON GAS-30   831526   ROCKVILLE HEATER F   0    
              4/1 - 9/30 November 1, 2008   March 31, 2016   78-30   WASHINGTON
GAS-30   831527   ROCKVILLE HEATER F   0                   10/1 - 3/31
November 1, 2008   March 31, 2016   78-30   WASHINGTON GAS-30   831527  
ROCKVILLE HEATER F   0                   4/1 - 9/30 November 1, 2008   March 31,
2016   78-30   WASHINGTON GAS-30   832737   Mt. View Rendering Co.   1,350      
            10/1 3/31 November 1, 2008   March 31, 2016   78-30   WASHINGTON
GAS-30   832737   Mt. View Rendering Co.   986                   4/1 - 9/30
November 1, 2008   March 31, 2016   78-30   WASHINGTON GAS-30   832797   MT.
VIEW HTR FUEL RE   0                   10/1 - 3/31 November 1, 2008   March 31,
2016   78-30   WASHINGTON GAS-30   832797   MT. VIEW HTR FUEL RE   0            
      4/1 - 9/30 November 1, 2008   March 31, 2016   78-30   WASHINGTON GAS-30  
834217   ASPHALT   0                   10/1 - 3/31 November 1, 2008   March 31,
2016   78-30   WASHINGTON GAS-30   S34217   ASPHALT   0                   4/1 -
9/30 November 1, 2008   March 31, 2016   78-30   WASHINGTON GAS-30   834308  
MIDDLEBURG   960                   10/1 - 3/31 November 1, 2008   March 31, 2016
  78-30   WASHINGTON GAS-30   834308   MIDDLEBURG   701                   4/1 -
9/30 November 1, 2008   March 31, 2016   78-30   WASHINGTON GAS-30   835804  
WGL Linton Hall   7,200                   10/1 - 3/31 November 1, 2008  
March 31, 2016   78-30   WASHINGTON GAS-30   835804   WGL Linton Hall   5,256  
                4/1 - 9/30 November 1, 2008   March 31, 2016   78-30  
WASHINGTON GAS-30   835865   LAKE MANASSAS   1,440                   10/1 - 3/31
November 1, 2008   March 31, 2016   78-30   WASHINGTON GAS-30   835865   LAKE
MANASSAS   1,051                   4/1 - 9/30 November 1, 2008   March 31, 2016
  78-30   WASHINGTON GAS-30   836717   WGL-CHANRLLY   21,645           300      
10/1 - 3/31 November 1, 2008   March 31, 2016   78-30   WASHINGTON GAS-30  
836717   WGL -CHANRLLY   15.801           300       4/1 9/30 November 1, 2008  
March 31, 2016   78-30   WASHINGTON GAS-30   890191   SHENANDOAH VALLEY   48    
      300       10/1 - 3/31 November 1, 2008   March 31, 2016   78-30  
WASHINGTON GAS-30   890191   SHENANDOAH VALLEY   35           300       4/1 -
9/30 April 1, 2016   March 31, 2018   78-30   WASHINGTON GAS-30   802675   WGL
Dranesville   101,477           300       10/1 - 3/31 April 1, 2016   March 31,
2018   78-30   WASHINGTON GAS-30   802675   WGL Dranesville   77,123          
300       4/1 - 9/30 April 1, 2016   March 31, 2018   78-30   WASHINGTON GAS-30
  802677   ROCKVILLE   366,439           300       10/1 - 3/31 April 1, 2016  
March 31, 2018   78-30   WASHINGTON GAS-30   802677   ROCKVILLE   278,493      
    300       4/1 - 9/30

 



--------------------------------------------------------------------------------



 



              Appendix A to Service Agreement No.   100303     Revision No. 0  
            Under Rate Schedule   SST                   Between (Transporter)  
Columbia Gas Transmission, LLC                   and (Shipper)   Washington Gas
Light Company    

Primary Delivery Points

                                                                               
  Minimum                                 Maximum   Design       Delivery      
          Scheduling   Scheduling   Measuring   Measuring   Daily Delivery  
Daily   Aggregate   Pressure   Hourly     Begin   End   Point   Point   Point  
Point   Obligation   Quantity   Daily   Obligation   Flowrate   Recurrence Date
  Data   No.   Name   No.   Name   (Dth/Day) 1/   (Dth/Day) 1/   Quantity 1/  
(psig) 1/   (Dth/hour) 1/   Interval   April 1, 2016   March 31, 2018   78-30  
WASHINGTON GAS - 30   803276   WGL Cedar Creek   9,382           500       10/1
- 3/31 April 1, 2016   March 31, 2018   78-30   WASHINGTON GAS - 30   803276  
WGL Cedar Creek   7,130           500       4/1 - 9/30 April 1, 2016   March 31,
2018   78-30   WASHINGTON GAS - 30   804581   MANASSAS   0                  
10/1 - 3/31 April 1, 2016   March 31, 2018   78-30   WASHINGTON GAS - 30  
804581   MANASSAS   0                   4/1 - 9/30 April 1, 2016   March 31,
2018   78-30   WASHINGTON GAS - 30   805007   STRASBURG   1,275           300  
    10/1 - 3/31 April 1, 2016   March 31, 2018   78-30   WASHINGTON GAS - 30  
805007   STRASBURG   969           300       4/1 - 9/30 April 1, 2016  
March 31, 2018   78-30   WASHINGTON GAS - 30   805181   New Market   563        
  300       10/1 - 3/31 April 1, 2016   March 31, 2018   78-30   WASHINGTON GAS
- 30   805181   New Market   428           300       4/1 - 9/30 April 1, 2016  
March 31, 2018   78-30   WASHINGTON GAS - 30   805268   Howell Metal Co.   279  
        50       10/1 - 3/31 April 1, 2016   March 31, 2018   78-30   WASHINGTON
GAS - 30   805268   Howell Metal Co.   212           50       4/1 - 9/30
April 1, 2016   March 31, 2018   78-30   WASHINGTON GAS - 30   805439   NINEVEH
  12,534           500       10/1 - 3/31 April 1, 2016   March 31, 2018   78-30
  WASHINGTON GAS - 30   805439   NINEVEH   9,526           500       4/1 - 9/30
April 1, 2016   March 31, 2018   78-30   WASHINGTON GAS - 30   807000   MAIN
LINE CUSTOMER   533                   10/1 - 3/31 April 1, 2016   March 31, 2018
  78-30   WASHINGTON GAS - 30   807000   MAIN LINE CUSTOMER   405              
    4/1 - 9/30 April 1, 2016   March 31, 2018   78-30   WASHINGTON GAS - 30  
819683   WOODSTOCK   3,300           300       10/1 - 3/31 April 1, 2016  
March 31, 2018   78-30   WASHINGTON GAS - 30   819683   WOODSTOCK   2,508      
    300       4/1 - 9/30 April 1, 2016   March 31, 2018   78-30   WASHINGTON GAS
- 30   828715   WGL Mt Jackson   300           300       10/1 - 3/31 April 1,
2016   March 31, 2018   78-30   WASHINGTON GAS - 30   828715   WGL Mt Jackson  
228           300       4/1 - 9/30 April 1, 2016   March 31, 2018   78-30  
WASHINGTON GAS - 30   831526   ROCKVILLE HEATER F   0                   10/1 -
3/31 April 1, 2016   March 31, 2018   78-30   WASHINGTON GAS - 30   831526  
ROCKVILLE HEATER F   0                   4/1 - 9/30 April 1, 2016   March 31,
2018   78-30   WASHINGTON GAS - 30   831527   ROCKVILLE HEATER F   0            
      10/1 - 3/31 April 1, 2016   March 31, 2018   78-30   WASHINGTON GAS - 30  
831527   ROCKVILLE HEATER F   0                   4/1 - 9/30 April 1, 2016  
March 31, 2018   78-30   WASHINGTON GAS - 30   832737   Mt. View Rendering Co.  
1,013                   10/1 - 3/31 April 1, 2016   March 31, 2018   78-30  
WASHINGTON GAS - 30   832737   Mt. View Rendering Co.   770                  
4/1 - 9/30 April 1, 2016   March 31, 2018   78-30   WASHINGTON GAS - 30   832797
  MT. VIEW HTR FUEL RE   0                   10/1 - 3/31 April 1, 2016  
March 31, 2018   78-30   WASHINGTON GAS - 30   832797   MT. VIEW HTR FUEL RE   0
                  4/1 - 9/30 April 1, 2016   March 31, 2018   78-30   WASHINGTON
GAS - 30   834217   ASPHALT   0                   10/1 - 3/31

 



--------------------------------------------------------------------------------



 



              Appendix A to Service Agreement No.   100303     Revision No. 0  
            Under Rate Schedule   SST                   Between (Transporter)  
Columbia Gas Transmission, LLC                   and (Shipper)   Washington Gas
Light Company    

Primary Delivery Points

                                                                               
  Minimum                                 Maximum   Design       Delivery      
          Scheduling   Scheduling   Measuring   Measuring   Daily Delivery  
Daily   Aggregate   Pressure   Hourly     Begin   End   Point   Point   Point  
Point   Obligation   Quantity   Daily   Obligation   Flowrate   Recurrence Date
  Date   No.   Name   No.   Name   (Dth/Day) 1/   (Dth/Day) 1/   Quantity  
(psig) 1/   (Dth/hour) 1/   Interval   April 1, 2016   March 31, 2018   78-30  
WASHINGTON GAS - 30   834217   ASPHALT   0                   4/1 - 9/30 April 1,
2016   March 31, 2018   78-30   WASHINGTON GAS - 30   834308   MIDDLEBURG   720
                  10/1 - 3/31 April 1, 2016   March 31, 2018   78-30  
WASHINGTON GAS - 30   834308   MIDDLEBURG   547                   4/1 - 9/30
April 1, 2016   March 31, 2018   78-30   WASHINGTON GAS - 30   835804   WGL.
Linton Hall   5,400                   10/1 - 3/31 April 1, 2016   March 31, 2018
  78-30   WASHINGTON GAS - 30   835804   WGL. Linton Hall   4,104              
    4/1 - 9/30 April 1, 2016   March 31, 2018   78-30   WASHINGTON GAS - 30  
835865   LAKE MANASSAS   1,080                   10/1 - 3/31 April 1, 2016  
March 31, 2018   78-30   WASHINGTON GAS - 30   835865   LAKE MANASSAS   821    
              4/1 - 9/30 April 1, 2016   March 31, 2018   78-30   WASHINGTON GAS
- 30   836717   WGL-CHANTILLY   16,234           300       10/1 - 3/31 April 1,
2016   March 31, 2018   78-30   WASHINGTON GAS - 30   836717   WGL-CHANTILLY  
12,338           300       4/1 - 9/30 April 1, 2016   March 31, 2018   78-30  
WASHINGTON GAS - 30   890191   SHENANDOAH VALLLEY   36           300       10/1
- 3/31 April 1, 2016   March 31, 2018   78-30   WASHINGTON GAS - 30   890191  
SHENANDOAH VALLLEY   27           300       4/1 - 9/30 April 1, 2018   March 31,
2020   78-30   WASHINGTON GAS - 30   802675   WGL Dranesville   67,652          
300       10/1 - 3/31 April 1, 2018   March 31, 2020   78-30   WASHINGTON GAS -
30   802675   WGL Dranesville   54,798           300       4/1 - 9/30 April 1,
2018   March 31, 2020   78-30   WASHINGTON GAS - 30   802677   ROCKVLLE  
244,293           300       10/1 - 3/31 April 1, 2018   March 31, 2020   78-30  
WASHINGTON GAS - 30   802677   ROCKVLLE   197,877           300       4/1 - 9/30
April 1, 2018   March 31, 2020   78-30   WASHINGTON GAS - 30   803276   WGL
Cedar Creek   6,255           500       10/1 - 3/31 April 1, 2018   March 31,
2020   78-30   WASHINGTON GAS - 30   803276   WGL Cedar Creek   5,066          
500       4/1 - 9/30 April 1, 2018   March 31, 2020   78-30   WASHINGTON GAS -
30   804581   MANASSAS   0                   10/1 - 3/31 April 1, 2018  
March 31, 2020   78-30   WASHINGTON GAS - 30   804581   MAMASSAS   0            
      4/1 - 9/30 April 1, 2018   March 31, 2020   78-30   WASHINGTON GAS - 30  
805007   STRASBURG   850           300       10/1 - 3/31 April 1, 2018  
March 31, 2020   78-30   WASHINGTON GAS - 30   805007   STRASBURG   689        
  300       4/1 - 9/30 April 1, 2018   March 31, 2020   78-30   WASHINGTON GAS -
30   805181   New Market   375           300       10/1 - 3/31 April 1, 2018  
March 31, 2020   78-30   WASHINGTON GAS - 30   8O5181   New Market   304        
  300       4/1 - 9/30 April 1, 2018   March 31, 2020   78-30   WASHINGTON GAS -
30   805268   Howell Metal Co.   186           50       10/1 - 3/31 April 1,
2018   March 31, 2020   78-30   WASHINGTON GAS - 30   805268   Howell Metal Co  
151           50       4/1 - 9/30 April 1, 2018   March 31, 2020   78-30  
WASHINGTON GAS - 30   805439   NINEVEH   8,356           500       10/1 - 3/31
April 1, 2018   March 31, 2020   78-30   WASHINGTON GAS - 30   805439   NINEVEH
  6,768           500       4/1 - 9/30

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
   100303   Revision No.     0
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

Primary Delivery Points

                                                                               
                                                                             
Minimum                                                     Maximum   Design    
      Delivery                     Scheduling   Scheduling   Measuring  
Measuring   Daily Delivery   Daily   Aggregate   Pressure   Hourly     Begin  
End   Point   Point   Point   Point   Obligation   Quantity   Daily   Obligation
  Flowrate   Recurrence Date   Date   No.   Name   No.   Name   (Dth/Day) 1/  
(Dth/Day) 1/   Quantity 1/   (psig) 1/   (Dth/hour) 1/   Interval  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     807000     MAIN LINE
CUSTOMER     355                                       10/1 – 3/31  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     807000     MAIN LINE
CUSTOMER     288                                       4/1 – 9/30  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     819683     WOODSTOCK    
2,200                       300               10/1 – 3/31  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     819683     WOODSTOCK    
1,782                       300               4/1 - 9/30  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     828715     WGL Mt Jackson  
  200                       300               10/1 – 3/31  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     828715     WGL Mt Jackson  
  162                       300               4/1 – 9/30  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     831526     ROCKVILLE HEATER
F     0                                       10/1 – 3/31  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     831526     ROCKVILLE HEATER
F     0                                       4/1 – 9/30  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     831527     ROCKVILLE HEATER
F     0                                       10/1 – 3/31  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     831527     ROCKVILLE HEATER
F     0                                       4/1 – 9/30  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     832737     Mt. View
Rendering Co     675                                       10/1 – 3/31  
April 1, 2018
  Marco 31, 2020     78-30     WASHINGTON GAS-30     832737     Mt. View
Rendering Co     547                                       4/1 – 9/30  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     832797     MT. VIEW HTR
FUEL RE     0                                       10/1 – 3/31  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     832797     MT. VIEW HTR
FUEL RE     0                                       4/1 – 9/30  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     834217     ASPHALT     0  
                                    10/1 – 3/31  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     834217     ASPHALT     0  
                                    4/1 – 9/31  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     834308     MIDDLEBURG    
480                                       10/1 – 3/31  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     834308     MIDDLEBURG    
389                                       4/1 – 9/30  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     835804     WGL Linton Hall
    3,600                                       10/1 – 3/31  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     835804     WGL Linton Hall
    2,916                                       4/1 – 9/30  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     835865     LAKE MANASSAS  
  720                                       10/1 – 3/31  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     835865     LAKE MANASSAS  
  583                                       4/1 – 9/30  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     836717     WGL-CHANTILLY  
  10,823                       300               10/1 – 3/31  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     836717     WGL-CHANTILLY  
  8,766                       300               4/1 – 9/30  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     890191     SHENANDOAH
VALLEY     24                       300               10/1 – 3/31  
April 1, 2018
  March 31, 2020     78-30     WASHINGTON GAS-30     890191     SHENANDOAH
VALLEY     19                       300               4/1 – 9/30  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     802675     WGL Dranesville
    33,826                       300               10/1 – 3/31  

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
   100303   Revision No.     0
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

Primary Delivery Points

                                                                               
                                                                             
Minimum                                                     Maximum   Design    
      Delivery                     Scheduling   Scheduling   Measuring  
Measuring   Daily Delivery   Daily   Aggregate   Pressure   Hourly     Begin  
End   Point   Point   Point   Point   Obligation   Quantity   Daily   Obligation
  Flowrate   Recurrence Date   Date   No.   Name   No.   Name   (Dth/Day) 1/  
(Dth/Day) 1/   Quantity 1/   (psig) 1/   (Dth/hour) 1/   Interval  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     802675     WGL Dranesville
    29,767                       300               4/1 - 9/30  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     802677     ROCKVILLE    
122,146                       300               10/1 - 3/31  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     802677     ROCKVILLE    
107,489                       300               4/1 - 9/30  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     803276     WGL Cedar Creek
    3,127                       500               10/1 - 3/31  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     803276     WGL Cedar Creek
    2,752                       500               4/1 - 9/30  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     804581     MANASSAS     0  
                                    10/1 - 3/31  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     804581     MANASSAS     0  
                                    4/1 - 9/30  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     805007     STRASBURG    
425                       300               10/1 - 3/31  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     805007     STRASBURG    
374                       300               4/1 - 9/30  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     805181     New Market    
186                       300               10/1 - 3/31  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     805181     New Market    
165                       300               4/1 - 9/30  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     805268     Howell Metal Co.
    93                       50               10/1 - 3/31  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     805268     Howell Metal Co.
    82                       50               4/1 - 9/30  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     805439     NINEVEH    
4,178                       500               10/1 - 3/31  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     805439     NINEVEH    
3,677                       500               4/1 - 9/30  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     807000     MAIN LINE
CUSTOMER     178                                       10/1 - 3/31  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     807000     MAIN LINE
CUSTOMER     156                                       4/1 - 9/30  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     819683     WOODSTOCK    
1,100                       300               10/1 - 3/31  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     819683     WOODSTOCK    
968                       300               4/1 - 9/30  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     828715     WGL Mt Jackson  
  100                       300               10/1 - 3/31  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     828715     WGL Mt Jackson  
  88                       300               4/1 - 9/30  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     831526     ROCKVILLE HEATER
F     0                                       10/1 - 3/31  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     831526     ROCKVILLE HEATER
F     0                                       4/1 - 9/30  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     831527     ROCKVILLE HEATER
F     0                                       10/1 - 3/31  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     831527     ROCKVILLE HEATER
F     0                                       4/1 - 9/30  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     832737     Mt. View
Rendering Co.     338                                       10/1 - 3/31  
April 1, 2020
  March 31, 2022     78-30     WASHINGTON GAS-30     832737     Mt. View
Rendering Co.     297                                       4/1 - 9/30  

 



--------------------------------------------------------------------------------



 



             
Appendix A to Service Agreement No.
  100303      Revision No. 0
 
           
Under Rate Schedule
  SST    
 
           
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
           
and (Shipper)
  Washington Gas Light Company    

Primary Delivery Points

                                                                               
  Minimum                               Maximum   Design       Delivery        
        Scheduling   Scheduling   Measuring   Measuring   Daily Delivery   Daily
  Aggregate   Pressure   Hourly     Begin   End   Point   Point   Point   Point
  Obligation   Quantity   Daily   Obligation   Flowrate   Reccurence Date   Date
  No.   Name   No.   Name   (Dth/Day) 1/   (Dth/Day) 1/   Quantity 1/   (psig)
1/   (Dth/Day) 1/   Interval   April 1, 2020   March 31 , 2022   78-30  
WASHINGTON GAS-30   832797   MT. VIEW HTR FUEL RE   0                  
10/1-3/31 April 1, 2020   March 31, 2022   78-30   WASHINGTON GAS-30   832797  
MT. VIEW HTR FUEL RE   0                   4/1-9/30 April 1, 2020  
March 31,2022   78-30   WASHINGTON GAS-30   834217   ASPHALT   0                
  10/1-3/31 April 1, 2020   March 31, 2022   78-30   WASHINGTON GAS-30   834217
  ASPHALT   0                   4/1-9/30 April 1, 2020   March 31, 2022   78-30
  WASHINGTON GAS-30   834308   MIDDLEBURG   240                   10/1-3/31
April 1, 2020   March 31, 2022   78-30   WASHINGTON GAS-30   834308   MIDDLEBURG
  211                   4/1-9/30 April 1, 2020   March 31, 2022   78-30  
WASHINGTON GAS-30   835804   WGL Linton Hall   1,800                   10/1-3/31
April 1, 2020   March 31, 2022   78-30   WASHINGTON GAS-30   835804   WGL Linton
Hall   1,584                   4/1-9/30 April 1, 2020   March 31, 2022   78-30  
WASHINGTON GAS-30   835865   LAKE MANASSAS   360                   10/1-3/31
April 1, 2020   March 31, 2022   78-30   WASHINGTON GAS-30   835865   LAKE
MANASSAS   317                   4/1-9/30 April 1, 2020   March 31, 2022   78-30
  WASHINGTON GAS-30   836717   WGL-CHANTILLY   5,411           300      
10/1-3/31 April 1, 2020   March 31, 2022   78-30   WASHINGTON GAS-30   836717  
WGL-CHANTILLY   4,762           300       4/1-9/30 April 1, 2020   March 31,
2022   78-30   WASHINGTON GAS-30   890191   SHENANDOAH VALLEY   12           300
      10/1-3/31 April 1, 2020   March 31, 2022   78-30   WASHINGTON GAS-30  
890191   SHENANDOAH VALLEY   11           300       4/1-9/30 November 1, 2008  
March 31, 2009   LOSTRI   Lost River   LOSTRI   Lost River   30,000            
      10/1-3/31 April 1, 2009   September 30, 2009   LOSTRI   Lost River  
LOSTRI   Lost River   21,900                   4/1-9/30 October 1, 2009  
March 31, 2010   LOSTRI   Lost River   LOSTRI   Lost River   30,000            
      10/1-3/31 April 1, 2010   September 30, 2010   LOSTRI   Lost River  
LOSTRI   Lost River   21,900                   4/1-9/30 October 1,2010  
March 31, 2011   LOSTRI   Lost River   LOSTRI   Lost River   30,000            
      10/1-3/31 April 1, 2011   September 30, 2011   LOSTRI   Lost River  
LOSTRI   Lost River   21,900                   4/1-9/30 October 1, 2011  
March 31 , 2012   LOSTRI   Lost River   LOSTRI   Lost River   30,000            
      10/1-3/31 April 1, 2012   September 30, 2012   LOSTRI   Lost River  
LOSTRI   Lost River   21,900                   4/1-9/30 October 1, 2012  
March 31, 2013   LOSTRI   Lost River   LOSTRI   Lost River   30,000            
      10/1-3/31 April 1, 2013   September 30, 2013   LOSTRI   Lost River  
LOSTRI   Lost River   21,900                   4/1-9/30 October 1, 2013  
March 31, 2014   LOSTRI   Lost River   LOSTRI   Lost River   30,000            
      10/1-3/31 April 1, 2014   September 30, 2014   LOSTRI   Lost River  
LOSTRI   Lost River   21,900                   4/1-9/30 October 1, 2014  
March 31, 2015   LOSTRI   Lost River   LOSTRI   Lost River   30,000            
      10/1-3/31





--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No.       0
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

Primary Delivery Points

                                                                               
  Minimum                                 Maximum   Design       Delivery      
          Scheduling   Scheduling   Measuring   Measuring   Daily Delivery  
Daily   Aggregate   Pressure   Hourly     Begin   End   Point   Point   Point  
Point   Obligation   Quantity   Daily   Obligation   Flowrate   Recunence Date  
Date   No.   Name   No.   Name   (Dth/Day) 1/   (Dth/Day) 1/   Quantity 1/  
(psig) 1/   (Dth/hour) 1/   Interval   April 1, 2015   September 30, 2015  
LOSTRI   Lost River   LOSTRI   Lost River   21,900                   4/1 – 9/30
October 1, 2015   March 31, 2016   LOSTRI   Lost River   LOSTRI   Lost River  
30,000                   10/1 – 3/31 April 1, 2016   September 30, 2016   LOSTRI
  Lost River   LOSTRI   Lost River   17,100                   4/1 – 9/30
October 1, 2016   March 31, 2017   LOSTRI   Lost River   LOSTRI   Lost River  
22,500                   10/1 – 3/31 April 1, 2017   September 30, 2017   LOSTRI
  Lost River   LOSTRI   Lost River   17,100                   4/1 – 9/30 October
1, 2017   March 31, 2018   LOSTRI   Lost River   LOSTRI   Lost River   22,500  
                10/1 – 3/31 April 1, 2018   September 30, 2018   LOSTRI   Lost
River   LOSTRI   Lost River   12.150                   4/1 – 9/30 October 1,
2018   March 31, 2019   LOSTRI   Lost River   LOSTRI   Lost River   15,000      
            10/1 – 3/31 April 1 , 2019   September 30, 2019   LOSTRI   Lost
River   LOSTRI   Lost River   12,150                   4/1 – 9/30 October 1,
2019   March 31, 2020   LOSTRI   Lost River   LOSTRI   Lost River   15,000      
            10/1 – 3/31 April 1, 2020   September 30, 2020   LOSTRI   Lost River
  LOSTRI   Lost River   6,600                   4/1 – 9/30 October 1, 2020  
March 31, 2021   LOSTRI   Lost River   LOSTRI   Lost River   7,500              
    10/1 – 3/31 April 1, 2021   September 30, 2021   LOSTRI   Lost River  
LOSTRI   Lost River   6,600                   4/1 – 9/30 October 1, 2021  
March 31, 2022   LOSTRI   Lost River   LOSTRI   Lost River   7,500              
    10/1 – 3/31 November 1, 2008   March 31, 2016   LOUDOUN   LOUDOUN LNG  
837337   LOUDOUN   101,363           300       10/1 – 3/31 November 1, 2008  
March 31, 2016   LOUDOUN   LOUDOUN LNG   837337   LOUDOUN   73,995           300
      4/1 – 9/30 April 1, 2016   March 31, 2018   LOUDOUN   LOUDOUN LNG   837337
  LOUDOUN   76,022           300       10/1 – 3/31 April 1, 2016   March 31,
2018   LOUDOUN   LOUDOUN LNG   837337   LOUDOUN   57,777           300       4/1
– 9/30 April 1,2018   March 31, 2020   LOUDOUN   LOUDOUN LNG   837337   LOUDOUN
  50,682           300       10/1 – 3/31 April 1,2018   March 31, 2020   LOUDOUN
  LOUDOUN LNG   837337   LOUDOUN   41,052           300       4/1 – 9/30
April 1, 2020   March 31, 2022   LOUDOUN   LOUDOUN LNG   837337   LOUDOUN  
25,341           300       10/1 – 3/31 April 1, 2020   March 31, 2022   LOUDOUN
  LOUDOUN LNG   837337   LOUDOUN   22,300           300       4/1 – 9/30





--------------------------------------------------------------------------------



 



             
Appendix A to Service Agreement No.
  100303       Revision No.   0
 
           
Under Rate Schedule
  SST    
 
           
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
           
and (Shipper)
  Washington Gas Light Company    

 
1/      Application of MDDOs, DDQs and ADQs and/or minimum pressure and/or
hourly flowrate shall be as follows:





--------------------------------------------------------------------------------



 



             
Appendix A to Service Agreement No.
  100303   Revision No. 0
 
           
Under Rate Schedule
  SST    
 
           
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
           
and (Shipper)
  Washington Gas Light Company    

FN01 – This footnote applies to the following Measuring Point No: LOSTRI
THE HAMPSHIRE INJECTION MDDO IS ZERO (0) DTH/D) FROM NOVEMBER 1 THROUGH MARCH
31. IN NO EVENT SHALL THE HOURLY WITHDRAWAL QUANTITY EXCEED 105% OF 1/24TH OF
THE RATE SCHEDULE X-39 WHICH CONTRACT DEMAND LEVEL IS BASED ON A CONVERSION
FACTOR OF 1.035 DTH PER MCF.
FN02 — This footnote applies to the following Measuring Point Nos: 802675,
802677, and 837337.
THE MAXIMUM DAILY DELIVERY OBLIGATIONS FOR LOUDOUN, DRANESVILLE AND ROCKVILLE
SHALL APPLY ON AN HOURLY BASIS AS FOLLOWS: THE MAXIMUM HOURLY FLOW RATE
TRANSPORTER IS OBLIGATED TO PROVIDE TO WASHINGTON GAS (WG), AT LOUDOUN,
DRANESVILLE AND ROOKVILLE WILL BE 5,490, 5,633, AND 20,765 DTH/HOUR
RESPECTIVELY, PROVIDED WG MAINTAINS A TOTAL FIRM ENTITLEMENT OF 751,087 DTH/DAY
AND THE CURRENT MAXIMUM DAILY DELIVERY OBLIGATIONS OF 131,758 DTH/DAY AT
LOUDOUN, 132,542 DTH/DAY AT DRANESVILLE, AND 488,585 DTH/DAY AT ROCKVILLE AND
50,000 DTHS OF HAMPSHIRE (X-39) VOLUMES ARE NOMINATED, CONFIRMED AND SCHEDULED
(NCS) ON ANY GAS DAY.
THE MAXIMUM HOURLY FLOW RATE OBLIGATION OF 20,765 DTH/HOUR AT ROCKVILLE IS
CONTINGENT UPON 50,000 DTHS BEING NOMINATED, CONFIRMED, AND SCHEDULED FROM
HAMPSHIRE (X-39) ON ANY GAS DAY. THE MAXIMUM HOURLY FLOW RATE OBLIGATION OF
20,765 DTH/HOUR WILL BE PROPORTIONATELY REDUCED WHEN VOLUMES LESS THAN 50,000
DTHS ARE NOMINATED, CONFIRMED AND SCHEDULED FROM HAMPSHIRE (X 39). FOR EXAMPLE,
THE MAXIMUM HOURLY FLOW RATE OBLIGATION AT ROCKVILLE WOULD BE 20,358 DTH/HOUR
AND 20,561 DTH/HOUR WHEN THE NOMINATED, CONFIRMED AND SCHEDULED QUANTITIES FROM
HAMPSHIRE (X-39) ARE ZERO (0) AND 25,000 DTHS ON ANY GAS DAY.
IF THERE IS A REDUCTION IN THE TOTAL FIRM ENTITLEMENT OR THE CURRENT MAXIMUM
DAILY DELIVERY OBLIGATIONS OF WG AT LOUDOUN, DRANESVILLE AND/OR ROCKVILLE, THE
MAXIMUM HOURLY FLOW RATE AT THESE POINTS WILL BE DETERMINED AS FOLLOWS: LOUDOUN
1/24TH OF REVISED MDDO; DRANESVILLE 102% OF 1/24TH OF THE REVISED MDDO; AND
ROCKVILLE 1/24TH OF THE REVISED MDDO PLUS THE HOURLY FLOW RATE ASSOCIATED WITH
THE HAMPSHIRE (X-39) VOLUMES REFERENCED ABOVE. THE HOURLY FLOW RATE INCREASE
ASSOCIATED WITH ANY INCREASES TO THE MDDO’S AT LOUDOUN, DRANESVILLE AND/OR
ROCKVILLE WILL BE NEGOTIATED BUT THE INCREASE WILL NOT BE BELOW 1/24TH OF THE
MDDO OR THE ADDITION.
ANY DIFFERENCE BETWEEN WG’S ACTUAL HOURLY USAGE AT ROCKVILLE AND WG’S
CONTRACTUAL HOURLY FLOW COMMITMENT AT ROCKVILLE WILL INCREASE WG’S HOURLY FLOW
RIGHTS AT EITHER DRANESVILLE OR LOUDOUN, SUBJECT TO FACILITY LIMITATIONS AND
PRIMARY FIRM OBLIGATIONS AT THOSE POINTS.
THESE HOURLY FLOWRATE OBLIGATIONS WILL BE PROPORTIONATELY REDUCED BY 100% OF
1/24TH OF:

•   QUANTITIES NOMINATED, CONFIRMED, AND SCHEDULED UNDER WG’S FTS SERVICE
AGREEMENTS BELOW THE MAXIMUM CONTRACT QUANTITY ON ANY GAS DAY.   •   FTS OR SST
QUANTITIES THAT ARE NOMINATED, CONFIRMED, AND SCHEDULED TO A SECONDARY DELIVERY
POINT, AND   •   ANY SST QUANTITIES REDUCED AS A RESULT OF SEASONAL ADJUSTMENTS.

IF THIRD PARTY SHIPPERS WITH PRIMARY DELIVERY POINTS AT THE ROCKVILLE AND
DRANESVILLE GATE STATIONS NOMINATE, CONFIRM, AND

 



--------------------------------------------------------------------------------



 



             
Appendix A to Service Agreement No
  100303   Revision No. 0
 
           
Under Rate Schedule
  SST    
 
           
Between (Transporter}
  Columbia Gas Transmission, LLC    
 
           
and (Shipper)
  Washington Gas Light Company    

SCHEDULE CAPACITY TO MLI78-30 FOR DELIVERY TO THOSE PRIMARY DELIVERY POINTS,
ONE-TWENTY-FOURTH (1/24) OR THE ACTUAL CONTRACTUAL HOURLY FLOW RIGHT, IF GREATER
THAN 1/24, OF SUCH THIRD PARTY CAPACITY NOMINATED, CONFIRMED, AND SCHEDULED FOR
DELIVERY TO THOSE POINTS WILL BE AVAILABLE TO WASHINGTON GAS AS THE CITY GATE
OPERATOR IN ADDITION TO WASHINGTON GAS’ OWN CONTRACTUAL HOURLY FLOW
ENTITLEMENTS.
GFN1- This footnote applies to all scheduling points on this contract:
UNLESS MEASURING POINT SPECIFIC MDDOS ARE SPECIFIED IN A SEPARATE FIRM SERVICE
AGREEMENT BETWEEN TRANSPORTER AND SHIPPER, TRANSPORTER’S AGGREGATE MAXIMUM DAILY
DELIVERY OBLIGATION, UNDER THIS AND ANY OTHER SERVICE AGREEMENT BETWEEN
TRANSPORTER AND SHIPPER, AT THE MEASURING POINTS LISTED ABOVE SHALL NOT EXCEED
THE MDDO QUANTITIES SET FORTH ABOVE FOR EACH MEASURING POINT. ANY MEASURING
POINT SPECIFIC MDDOS IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN TRANSPORTER
AND SHIPPER OR ANY SHIPPER SHALL BE ADDITIVE TO THE INDIVIDUAL MEASURING POINT
MDDOS SET FORTH HEREIN.

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No. 0
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

The Master List of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions of Transporter’s Tariff is incorporated herein by reference
for purposes of listing valid secondary receipt and delivery points.
o Yes þ No (Check applicable blank) Transporter and Shipper have mutually agreed
to a Regulatory Restructuring Reduction Option pursuant to Section 42 of the
General Terms and Conditions of Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter’s FERC Gas Tariff.
Service pursuant to this Appendix A, Revision No. 0 shall be effective from
November 1, 2008 through March 31, 2022.
o Yes þ No (Check applicable blank) This Appendix A, Revision No. 0 shall cancel
and supersede the previous Appendix A, Revision No. effective as of      , to
the Service Agreement referenced above.
o Yes þ No (Check applicable blank) All gas shall be delivered at existing
points of interconnection within the MDDOs, and/or ADQs, and/or DDQs, as
applicable, set forth in transporter’s currently effective Rate Schedule SST
Appendix A with Shipper, which for such points set forth are incorporated herein
by reference.
o Yes þ No (Check applicable blank) This Service Agreement covers interim
capacity sold pursuant to the provisions of General Terms and Conditions
Section 4.2(j). Right of first refusal rights, if any, applicable to this
interim capacity are limited as provided for in General Terms and Conditions
Section 4.2(j).
With the exception of this Appendix A, Revision No. 0 all other terms and
conditions of said Service Agreement shall remain in full force and effect.

                     
 
  Washington Gas Light Company           Columbia Gas Transmission, LLC    
 
                   
By:
  /s/ Terry D. McCallister
 
      By:   /s/ Mark S. Wilke
 
   
Its:
  Terry D. McCallister       Its:   Director, Commercial Services    
Date:
  President & COO       Date:   6-12-09    

